Citation Nr: 1109198	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  07-19 780 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling.  

2.  Entitlement to a total disability compensation rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1967 to January 1971.

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which granted a 30 percent rating for PTSD, effective in August 2006.  

Then, in a May 2007 rating decision, the RO granted a 50 percent rating for the PTSD, effective in August 2006.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2009, the Veteran appeared at the RO and testified before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  

In a September 2009 decision, the Board denied the claim for a rating higher than 50 percent for PTSD, and remanded the case to the RO for additional development of the claim for a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in October 2010, the Court granted a Joint Motion for Partial Remand of the parties, the Secretary of VA and the Veteran, vacated the Board's decision, and remanded the case to the Board for readjudication consistent with the Joint Motion; the Court dismissed the remaining issue on appeal.  



FINDINGS OF FACT

1.  Prior to August 9, 2008, the Veteran's PTSD was shown to be productive of a disability picture that equates to occupational and social impairment with reduced reliability and productivity, and difficulty in establishing and maintaining effective relationships; his disability picture was without evidence of occupational and social impairment with deficiencies in most areas due to such symptoms as suicidal ideation, obsessional rituals that interfere with routine activities, illogical or obscure speech, near-continuous panic or depression affecting his ability to function independently and appropriately, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, and inability to establish and maintain effective relationships.

2.  From August 9, 2008, the Veteran's PTSD is shown to be productive of a disability picture that equates to social and occupational impairment with deficiencies in most areas to include work, family relations, and an inability to establish and maintain effective relationships due to such symptoms as obsessional rituals which interfere with routine activities, panic attacks, and impaired impulse control; his disability picture is without total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication, grossly inappropriate behavior, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  

3.  From August 9, 2008, and no earlier, the Veteran's service-connected disability, particularly his PTSD, is shown to render him unable to obtain and retain substantially gainful employment; prior to August 9, 2008, the service-connected disabilities of PTSD, type II diabetes mellitus, bilateral hearing loss, and tinnitus, have a combined rating of 60 percent, which does not meet the minimum percentage standards for a TDIU.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 50 percent for PTSD before August 9, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2010).  

2.  The criteria for a 70 percent evaluation, and no higher, for PTSD from August 9, 2008 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2010).  

3.  The criteria for entitlement to a TDIU from August 9, 2008, and no earlier, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In regard to the duty to notify, the RO provided the Veteran with pre-adjudication notice by letter dated in September 2006, and post-adjudication notice by letter dated in May 2008.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), indicating that to substantiate an increased rating claim, the evidence must demonstrate "a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life," that if an increase in the disability is found, the rating will be assigned by applying the relevant Diagnostic Codes (DC) based on "the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life," and that the notice must also provide examples of the types of medical and lay evidence that may be obtained or submitted.  

The May 2008 notice specified the current diagnostic code under which the Veteran's PTSD is rated and the criteria for a higher rating under this code.  In any case, that the United States Court of Appeals for the Federal Circuit (Federal Circuit) reversed the Court's decision in Vazquez-Flores, specifically the holdings that VCAA notice had to include information about the diagnostic code under which a decision could be rated and notice about the impact of the disability on the Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In regard to the duty to assist, VA has obtained VA treatment records, assisted the Veteran in obtaining evidence, afforded him the opportunity to give testimony before the undersigned Acting Veterans Law Judge, and afforded him medical examinations in October 2006, August 2008 and December 2009.  There is no evidence in the record dated subsequent to the VA examinations that shows a material change in the disability to warrant a reexamination.  38 C.F.R. § 3.327(a).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claim file, and the Veteran has not contended otherwise.

In sum, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  PTSD

Factual Background

In August 2006, the Veteran filed a claim for a rating higher than 10 percent for PTSD, alleging that his condition had worsened.  

VA treatment records show that in April 2006 that the Veteran was doing well in general but sometimes had difficulty sleeping.  His mood was fair with some depression at times.  The Veteran denied suicidal or homicidal ideation, and auditory or visual hallucinations.  He was alert and cooperative, and adequately groomed.  A GAF score of 50 was assigned.  

In May 2006, the Veteran reported poor sleep with nightmares.  He reported feeling irritable and nervous but denied feeling depressed.  The Veteran denied suicidal or homicidal ideation, and auditory or visual hallucinations.  It was noted that the Veteran lived with his wife and that he retired the previous month.  A GAF score of 45 was assigned.  

In June 2006, the Veteran reported sleep problems and mood swings.  He denied feeling depressed or nervous on a regular basis, suicidal or homicidal ideation, and auditory or visual hallucinations.  He was alert and cooperative, and adequately groomed.  Insight and judgment were without major impairment.  A GAF score of 45 was assigned.  

At the time of an October 2006 VA psychiatric examination, it was reported that the Veteran had not been admitted to any inpatient psychiatric setting since his last examination.  Increased problems with intrusive memories of combat trauma, nightmares, depressed mood, crying spells, increased anxiety, nervousness, paranoia, flashbacks, difficulty sleeping, alienation and hyperarousal symptoms were noted.  The Veteran reported that due to the side effects of his medications and hyperarousal symptoms he had to retire from his job as a facility engineer.  The Veteran reported that he and his wife slept in separate beds because of increased acting out in his dreams.  He reported that he does not like people standing behind him and that being in closed places provokes his anxiety.  The Veteran reported increased suspicion of people, emotional numbing, poor concentration, exaggerated startle response and irritability since the last examination.  He described his psychosocial adjustment since his last examination as worse and noted he was moderately impaired from a social and occupational viewpoint. 

It was noted that the Veteran reported that he retired early from his career due to increased problems with his PTSD and that since the last examination his psychosocial and occupational functioning could be described as moderately impaired.  Mental status examination showed that the Veteran had adequate speech and he was cooperative.  His affect was constricted and he appeared anxious.  He described paranoid ideation consisting of a suspicious mistrust of people in general.  He was oriented to time, place, person and situation.  Judgment for hypothetical situations was intact.  While the examiner noted that the Veteran's PTSD appeared to be chronic and severe, in summary he found that the Veteran's psychosocial status and quality of life since the last VA examination [in June 2004] was of moderate impairment from a social and occupational viewpoint.  The examiner noted that the Veteran had adequate social support to sustain him.  He was diagnosed with chronic, severe, PTSD.  A GAF score of 50 was assigned.  

VA outpatient records in July 2007 show a GAF score of 51 was assigned.  At that time, the Veteran complained about feeling nervous and anxious.  He reported suffering from nightmares at least once a week, and that he spent most of his time at home.  It was noted that he had a very supportive wife who cared for him.  He denied hyperstartle, hypervigilant, vegetative symptoms of major depression or anhedonia, and difficulty sleeping.  He went to church with his wife every weekend.  Examination revealed that the Veteran had good grooming and hygiene, and that he was alert, coherent, and communicative.  His mood appeared mildly nervous, and speech was normal in rate, rhythm and volume.  Thought content was negative for suicidal ideations, homicidal ideations and/or paranoia.  Insight and judgment were good and memory and concentration were "ok."  Outpatient records show a GAF score of 55 in March 2008 and a GAF score of 50 in July 2008 and August 2008.

At the time of an August 9, 2008 VA psychiatric examination, the Veteran reported nightmares, increased mood swings, irritability, few friends, and avoidance of crowds and new situations.  He reported a distrust of people and that he continued to sleep in a separate bed from his wife.  He stated that he got along fairly well with his wife though he stated that he continued to be verbally abusive at times.  He reported that he mostly associated with his wife and did not associate with many of his family.  He reported having two or three friends.  He reported that he could not sit in one place for very long, and that he did not hunt or fish any more.  

The Veteran described frequent hand and face washing, and that he had to check that the door was locked two or three times (even though he knew that it was locked).  He described panic attacks and impaired impulse control.  He reported being easily angered over trivial matters and that it took him a little while to recover.  The Veteran reported seeing hallucinations of the Vietcong approximately one or two times weekly, stating that they depended on how bad his day was and that they were present for a split second before they were gone.  Episodes of violence/assaultiveness were noted to include encounters with one or two strangers over minor things.  The Veteran reported that he was unable to work due to his PTSD symptoms.  

Mental status examination revealed the Veteran was alert, attentive, oriented times three and appropriately groomed without psychomotor retardation/agitation.  His mood was depressed and affect congruent.  There were no perceptual disturbances, and/or suicidal or homicidal ideations.  Thought processes and association were logical, linear, coherent, and goal directed, and insight and judgment were fair.  His memory appeared intact.  

The examiner found moderate impairment from a social functioning and severe impairment from an occupational functioning viewpoint.  Symptoms, signs and effects attributable to the Veteran's primary diagnosis were noted to include increased irritability, hypervigilance, nightmares, flashbacks, hallucinations, hyperstartle reflex, decreased interest in normal pleasurable activities, estrangement from others and strained marital relationship.  The examiner noted that the Veteran had adequate social supports to sustain him.  PTSD was diagnosed, and a GAF score of 50 was assigned.  

VA outpatient records show that in November 2008, the Veteran reported that his sleeping was fair and that he continued to have nightmares and some intrusive memories.  Anxiety was still a problem.  He denied anger problems although he cut his wife off short.  He reported that he and his wife went out sometimes but that he had some difficulty in social situations and sat off by himself.  He occasionally heard voices when there was no person present.  A GAF score of 48-50 was assigned.  

VA outpatient records show that in a March 2009, the Veteran reported that he was not as irritable during the day.  His wife related that he was easier to get along with.  The Veteran reported that it was a little easier to sleep at night.  He denied significant depression.  He had a rare episode of auditory hallucinations with voices of his Vietnam buddies.  On mental status examination, he was casually dressed and had adequate hygiene.  He was cooperative.  His mood was better and his affect was anxious. His speech was intact.  His thought process was logical, linea, and goal-directed.  There was no current suicidal/homicidal ideation or current delusions/paranoia.  His insight and judgment were adequate.  A GAF score of 55 was assigned.  

At his hearing in July 2009, the Veteran reported that he experienced nightmares at least twice a week.  He related that he isolated himself and avoided crowds.  He related that when he went to church, he sat in the back pew because he did not like anyone behind him.  He stated that he was irritable sometimes, had mood swings, and experienced depression almost every day.  He reported that he did not really have any close friends and that he stayed at home and kept busy.  He related that he did not have much family but that he had a fairly good relationship with his wife and that he spoke to his son every so often.  

VA outpatient records in September 2009 show that the Veteran was assigned a GAF score of 55.  He stayed at home with his wife and endorsed nightmares, intrusive memories, and hypervigilance.  He appeared euthymic.  He denied auditory and visual hallucinations but endorsed flashbacks.  He denied symptoms of paranoia but endorsed hypervigilance.  

At the time of a December 2009 VA psychiatric examination, the Veteran reported that he got along well with his immediate family.  Outside of his immediate family, he reported very limited to no social relationships.  The Veteran related that he felt very nervous when many people were around and that when he went to church he sat in the back to avoid the crowd.  His leisure activities were noted to include bike riding with his wife, lawn care, and fishing sometimes.  He reported a history of violence/assaultiveness.  He related that sometimes on the road while driving he would lose control at other motorists and would feel aggravated.  

Mental status examination revealed that the Veteran was neatly groomed.  He was oriented to person, place, and time.  Speech was spontaneous, attitude was cooperative, intelligence was average, mood was anxious, and psychomotor activity was unremarkable.  Thought content was unremarkable, but he felt paranoid and did not trust anyone.  He reported persistent delusions and sleep impairment to include recurrent nightmares and anxiety.  He felt that when he went to bed, someone was present.  He related that he awoke from sleep with severe anxiety, taking his pillow and running down the hallway without knowing where he was going.  He stated that for the last couple of years, he and his wife slept separately due to his sleep difficulties.  There were no noted hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, and/or homicidal or suicidal thoughts.  Impulse control was fair.  Although there were no episodes of violence, it was noted that he got into verbal arguments and to avoid more arguments he walked away.  He was able to maintain minimum hygiene and his memory was normal.  PTSD symptoms were noted to include persistent re-experiencing, avoidance, and increased arousal.  

The diagnosis was PTSD and a GAF score of 50 was assigned.   The examiner stated that the Veteran had ongoing symptoms of PTSD, experienced daily except for nightmares two to three times a week, which has affected his daily living.  It was noted that he problems with socializing with people, loud noise, paranoia in crowds, ongoing nightmares and intrusive memory.  

Legal Criteria and Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  We conclude that the Veteran's disability significantly changed and that a staged rating is warranted.  

The Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under-or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See 38 C.F.R. § 4.126 .  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992). 

The Veteran's PTSD is evaluated pursuant 38 C.F.R. § 4.130 Diagnostic Code 9411, and is subject to the criteria listed under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  The General Rating Formula provides that a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment or abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is indicated where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 31 to 40 is assigned where there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  Id.  A score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co- workers).  Id.  A score of 61-70 is indicated where there are some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

The Veteran has appealed the denial of an evaluation higher than 50 percent for PTSD.  The 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity.  To warrant a higher rating the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  See 38 C.F.R. § 4.7.  As will be explained below, the Board finds that the Veteran's disability warrants a 50 percent rating, and no higher, prior to August 9, 2008 and a 70 percent rating, and no higher, from August 9, 2008.  

Period Prior to August 9, 2008

After careful consideration, the Board finds that prior to August 9, 2008 the severity of the Veteran's disability picture does not show that his PTSD meets the criteria for a rating higher than 50 percent under DC 9411.  In this regard, the record does not reflect symptoms of PTSD that more nearly approximate or equate to the criteria for a 70 percent rating during this time frame.  For example, there is little or no objective evidence of deficiencies in most areas, such as school, family relations, judgment, thinking, or mood.  Treatment records in April 2006 revealed that the Veteran was doing well in general but sometimes had difficulty sleeping.  His mood was fair with some depression at times.  Examination in June 2006 showed that the Veteran was alert and cooperative, and adequately groomed, and that his insight and judgment were without major impairment.  In the October 2006 VA compensation examination, the Veteran reported that due to the side effects of his medications and hyperarousal symptoms he had to retire from his job as a facility engineer.  He further reported that he and his wife slept in separate beds because of increased acting out in his dreams.  He also reported increased suspicion of people, emotional numbing, poor concentration, exaggerated startle response and irritability.

However, it was noted that since the last examination (in June 2004) his psychosocial and occupational functioning could be described as moderately impaired.  Examination showed that the Veteran had adequate speech, he was cooperative, and oriented to time, place, person and situation.  Judgment for hypothetical situations was intact.  The examiner noted that the Veteran's PTSD appeared to be chronic and severe, yet he further found moderate impairment from a social and occupational viewpoint, noted that the Veteran had adequate social support to sustain him, and assigned a GAF score of 50, which is on the high end of the range (i.e., nearly moderate) for symptoms denoting serious impairment.  VA outpatient records likewise show the same or similar findings.  For example, in July 2007, although he was anxious and continued to experience frequent nightmares, he denied paranoia, he had good insight/judgment, he was alert and communicative with good speech, and he had good hygiene.  The GAF scores were 51 in July 2007 and 55 in March 2008.  These findings are consistent with a 50 percent disability rating and no higher.  

The Board notes that the Veteran is competent to report that his disability was worse than evaluated.  The Board acknowledges his reports of sleep impairment, anxiety, intrusive memories, nightmares, depressed mood, crying spells, nervousness, paranoia, flashbacks, alienation and hyperarousal symptoms.  The VA examiners and VA treating personnel have also considered the nature and severity of such symptoms and furnished assessments, based on their expertise, regarding the level of occupational and social impairment caused by these symptoms.  Such observations from skilled professionals are especially probative in determining whether there is a basis for a higher rating.  Based on the assessments, for the reasons set forth above, the preponderance of the evidence is against a rating higher than 50 percent for PTSD prior to August 9, 2008.  

Period From August 9, 2008

After careful consideration, the Board finds that on and after August 9, 2008 the Veteran's PTSD more closely approximates the criteria for a 70 percent rating.  In this regard, in the August 2008 VA examination, while the examiner found moderate impairment from the standpoint of social functioning and assigned a GAF score that was on the high end of the range for symptoms denoting serious impairment, the examiner also characterized the Veteran's impairment from an occupational functioning viewpoint as severe.  This assessment marks a change in the previous assessment of the level of occupational impairment.  Also noted at this time, the Veteran described with particularity symptoms of obsessional rituals which interfere with routine activities, panic attacks, impaired impulse control, and hallucinations.  He reported having encounters with one or two strangers over minor matters.  Further, in the December 2009 VA examination, the Veteran related having from very limited to no social relationships, a history of violence/assaultiveness, issues with rage, and persistent delusions.  His thought content was unremarkable, but he felt paranoid and had distrust for people.  The VA examiner, it is noted, felt that the Veteran was reliable for purposes of the VA examination.  These findings are of the type and severity of the symptoms that justify a 70 percent rating under DC 9411.  

As such, the Board finds that a rating of 70 percent for PTSD is warranted from August 9, 2008.  The Board finds that the Veteran's symptoms are more characteristic of a disability picture that is contemplated by a 70 percent rating than that contemplated by a 50 percent rating under DC 9411 for this period of time.  A majority of the type of criteria contemplated for a 70 percent rating under DC 9411 have been demonstrated.  In this regard, the Veteran has described social and occupational impairment with deficiencies in most areas to include work, family relations, and an inability to establish and maintain effective relationships due to such symptoms as obsessional rituals which interfere with routine activities to include frequent hand and face washing; panic attacks; and impaired impulse control.  

The Board moreover finds that the criteria for a 100 percent rating have not been demonstrated.  That is, total occupational and social impairment is not shown.  In this regard, although the Veteran reported having hallucinations and persistent delusions, examinations have consistently shown that he has fair insight and judgment.  He is able to maintain minimal hygiene and adequate grooming, and is without suicidal or homicidal ideations.  Although he reported social impairment to include having little to no friends, he also related that he got along well with his immediate family.  Although he reported that he continued to be verbally abusive to his wife at times, he reported that he also got along fairly well with his wife, apparently in spite of this.  Despite feeling the need to sit in the back of church, he nevertheless reported being able to attend church and he expressed that he and his wife went out sometimes.  The Board also notes that the Veteran reported leisure activities to include bike riding with his wife, lawn care, and fishing sometimes.  On mental status examinations, he was oriented to time and place and did not show memory loss to the extent contemplated for a 100 percent rating.  The Board recognizes that the Veteran has significant social and occupational impairment due to his PTSD, but in its judgment the Veteran does not demonstrate most of the criteria that typify a 100 percent rating.  For these reasons, a rating higher than 70 percent for PTSD is not warranted from August 9, 2008.  

Extraschedular Rating

The Board has also considered referral for an extraschedular rating.  Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

Here, the rating criteria reasonably describe the Veteran's PTSD level and symptomatology.  In other words, the Veteran does not experience any symptomatology not already encompassed in the rating criteria.  The symptoms described by him fit appropriately with the criteria found in the relevant DC 9411 at issue.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  

III.  TDIU

The Veteran has appealed the denial of TDIU.  Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board observes that a claim for TDIU is, in essence, a claim for an increased rating.  Norris v. West, 12 Vet. App. 413, 420-21 (1999); see also Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  Considering that a TDIU claim is essentially a claim for a higher rating, the Board finds that it is appropriate to consider whether a TDIU if warranted may be "staged," that is, whether the factual findings show distinct periods where service-connected disability exhibits symptoms that may or may not warrant a TDIU.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In light of the favorable decision, herein above, the Veteran's PTSD is evaluated as 70 percent disabling, from August 9, 2008.  Service connection is also established for type II diabetes mellitus, evaluated as 10 percent disabling; bilateral hearing loss, evaluated as 10 percent disabling; and tinnitus, evaluated as 10 percent disabling.  As such, from August 9, 2008, the schedular requirements for TDIU are met; prior to that time, the schedular requirements for TDIU are not met.

The Veteran has indicated that he is unable to maintain employment due to his PTSD.  The evidence supporting his claim includes his statement and testimony that he is unemployable due to PTSD.  In April 2007, he related that he had to give up his job because he required so much medication for his PTSD symptoms and that medication was the only way he could cope with life.  He related that nightmares and sleepiness took a toll on him.  The Veteran stated in October 2007 that he last worked in August 2005 and that he stopped working due to his PTSD.  According to the Veteran, his doctor told him that his unemployment was related to his PTSD and diabetes.  In August 2008, he stated that he retired from work due to his PTSD symptoms.  In the August 2008 examination report, the VA examiner acknowledged the Veteran's assertion that he was unable to work due to PTSD symptoms, and characterized the Veteran's functional impairment from an occupational standpoint as severe (while functional impairment from a social standpoint was moderate).  

The Board also notes that at the December 2009 VA examination, it was noted that the Veteran had worked as company technician for a major telecommunications company and that he retired in May 2005.  The cause of the retirement was noted to be psychiatric problems.  The examiner reported the Veteran's statements that he had to retire in May 2005 due to increasing symptoms of PTSD and the effects of the medications on his job performance.  The examiner stated that considering the Veteran's current status and his past status, the Veteran was totally disabled to hold any gainful employment due to the direct result of his PTSD symptoms.  

The evidence prior to August 9, 2008 does not support a claim for TDIU.  In this regard, the record shows that the Veteran was treated by B.J., D.C., for a fall at work in August 2005.  In statements dated in January 2008 and February 2008, B.J., D.C., noted that since the fall the Veteran had had back pain and pain/numbness radiating down the right lower extremity into the foot.  It was noted that the Veteran had been taking several medications for PTSD and that due to the severity of the problems with his back, plus all the medications he was taking for PTSD, he was placed on sick leave from his job and that he subsequently retired due to lack of sick leave.  In December 2009, it was opined that the Veteran's diet-controlled diabetes would not preclude either sedentary or physical employment.  

For the period prior to August 9, 2008, it is noted that the Veteran's service-connected disabilities have a combined rating of 60 percent, which does not meet the threshold minimum percentage rating requirements of a 70 percent rating under 38 C.F.R. § 4.16(a).  However, where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  Although the Veteran in this case has evidently not worked from 2005, based on the evidence presented the Board is not persuaded that the Veteran is unable to follow or secure substantially gainful employment prior to August 9, 2008.  Factors other than PTSD, such as a back disability, figured prominently in, or were a major catalyst for, the Veteran's voluntary retirement, a fact that the Veteran either downplayed or ignored in his claim for TDIU.  Also, the evidence as discussed previously shows that the PTSD symptoms then were not of such severity as they were from the period beginning August 9, 2008, to have precluded substantially gainful employment.  For this reason, referral for extraschedular consideration is not warranted.  38 C.F.R. § 4.16(b).

However, beginning on August 9, 2008, the Veteran's service-connected disabilities do meet the threshold minimum percentage rating requirements under 38 C.F.R. § 4.16(a), and the PTSD symptoms were shown by the evidence to have worsened to such an extent, as previously described, that a grant of TDIU is warranted from that date.  That is, sufficient evidence has been presented to show that the Veteran's PTSD renders him unable to obtain and maintain substantially gainful employment.  This conclusion is supported in particular by the August 2008 VA examiner's assessment of the Veteran's severe occupational impairment from PTSD and by the December 2009 VA examiner's opinion that the Veteran was totally disabled to hold any gainful employment directly as a result of his PTSD symptoms.  

In light of the evidence above, and after resolving all doubt in the Veteran's favor, the Board concludes that his service-connected disability, particularly his PTSD, renders him unable to obtain or maintain substantially gainful employment from August 9, 2008.  As such, the criteria for entitlement to TDIU, beginning August 9, 2008, have been met. 


ORDER

A rating higher than 50 percent for PTSD before August 9, 2008 is denied.  

A 70 percent rating for PTSD from August 9, 2008 is granted, subject to the law and regulations governing the payment of monetary benefits.

A total disability rating for compensation on the basis of individual unemployability from August 9, 2008 is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


